Exhibit 24(b)(8)(c)(2): Variable Annuity Fund/Serv & Networking Agreement between Voya Insurance and annuity Company and DeAWM Service Company VARIABLE ANNUITY FUND/SERV & NETWORKING AGREEMENT This Agreement is entered as of August 24, 2015 between Voya Insurance and Annuity Company (the “Firm”), an Iowa stock life insurance company, and DeAWM Service Company (“DSC”), the transfer agent or sub-transfer agent of each investment company managed by Deutsche Investment Management Americas Inc. (“DIMA”), located at 222 South Riverside Plaza, Chicago, IL 60606-5808. WHEREAS, Firm and DSC’s affiliate, DeAWM Distributors, Inc. (the “Underwriter”), have each entered into a membership agreement with the National Securities Clearing Corporation (the “NSCC”) which has developed a system through which mutual fund shares can be purchased, redeemed or exchanged (“Fund/SERV”) and each have access to the NSCC’s Networking System (“NETWORKING”); and WHEREAS, NETWORKING permits the transmission of shareholder data between the Firm and
